 1                                                                     U.S. DISTRfCT

 2                                                                 I SEP -4 2019
 3
 4                                                                                 D~PUIY

 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DISTRICT
11   UNITED STATES OF AMERICA,                ~ NO. CV 03-776 SVW(PJWx)
12
                  Plaintiff,                       .. ~'~!~ ~
13
                         v.
14                                                 CONSENT JUDGMENT OF
   AN INTEREST IN THE REAL                         FORFEITURE
15 PROPERTY  LOCATED AT 5201
   BASCULE AVENUE WOODLAND
16 HILLS, CALIFORNIA,
17                Defendant.
18   DAVID MENEGEN,
19                Claimant.
20
21
22         Plaintiff and Claimant David Menegen ("Claimant") have made a stipulated
23 request for the entry of this Consent Judgment, resolving this action in its entirety.
24         The Court, having considered the stipulation of the parties, and good cause
25   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
26          1.    This Court has jurisdiction over the parties and the subject matter of
27 this action.
28
                                               1
 1          2.    The government has given and published notice of this action as
 2 required by law, including Supplemental Rule G for Admiralty or Maritime Claims
 3 and Asset Forfeiture Actions, Federal Rules of Civil Procedure, and the Local
 4 ~ ~ Rules of this Court. All potential claimants to the defendant An Interest in the
 5 Real Property Located at 5201 Bascule Avenue, Woodland Hills, California
 6 ("defendant property") other than Claimant are deemed to have admitted the
 7 allegations of the Complaint. The allegations set out in the Complaint are
 8 sufficient to establish a basis for forfeiture.
 9          3.    The defendant property is titled in the name of David Danesh the
10 Trustee of David Danesh Family Trust, established on March 10, 2016 (the
1 1 "Trust"), has Assessor Parcel Number 2166-028-035, and is more particularly
12 described as follows:
13
           THE FOLLOWING DESCRIBED REAL PROPERTY LOCATED
14         IN THE COUNTY OF LOS ANGELES,STATE OF CALIFORNIA:
15         PARCEL B AS SHOWN ON PARCEL MAP L.A. NO. 8047 AS PER
16         MAP FILED IN BOOK 34 PAGE 27 OF PARCEL MAPS,IN THE
           OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
17
18         4.      The Trust shall retain possession of and title to the defendant
19 property, except as provided herein.
20         5.     Claimant shall pay the sum of $300,000.00 to the government not
21   later than 180 days following entry ofthis Consent Judgment. Such payment shall
22 be made in the form of a cashier's check made payable to the "United States
23 Department ofthe Treasury", and shall be delivered to Assistant United States
24 Attorney Steven R. Welk, 312 N. Spring Street, 14th Floor, Los Angeles,
25 California 90012. Said sum is hereby ordered forfeited to the United States of
26 America and no other right, title or interest shall exist therein. The Internal
27 Revenue Service ("IRS")is ordered to dispose of the funds in accordance with law.
28
                                               2
 1         6.     No later than 90 days following the entry of this Consent Judgment,
 2 the parties shall appear telephonically before the Honorable Patrick J. Walsh to
 3   advise on the status ofthe payment to the government. If Claimant informs the
 4 ~ ~ Court that he is unable to make the requested payment within the time set in this
 5 ~ Consent Judgment, Judge Walsh shall have the discretion to extend the deadline
 6 for payment.
 7         7.     In consideration of Claimant's payment of the above-described funds,
 8 the government shall to forego its attempts to seek forfeiture ofthe defendant
 9 property in connection with any conduct committed up to and including the date of
10 the filing of this Judgment. The government agrees that if timely payment is
11   arranged, it shall provide an executed Withdrawal of Lis Pendens for filing with
12 the County Recorder of Los Angeles County.
13         8.     Should Claimant fail to make the payment required herein within the
14 time allowed, the following shall apply:
15                a.     The government shall acquire a lien against the defendant real
16 property in the sum of $300,000.00. Said lien shall include a right of sale,
17 allowing the government to take possession of and sell the defendant property
18   beginning 10 days after the expiration ofthe 180-day deadline after the entry of
19 Judgment, or any extended deadline set by Judge Walsh, unless the parties agree
20 otherwise in writing.
21                b.     Upon taking possession of the defendant property, the IRS shall
22 sell the property following the same procedures that would apply if the property
23 had been forfeited.
24                c.     Upon taking possession ofthe defendant property pursuant to
25 this paragraph, the IRS is authorized to remove any occupants and/or personal
26   property remaining on the defendant property without further order of the Court.
27 The IRS shall~thereafter sell the property. The proceeds of sale shall be applied as
28 follows, to the extent proceeds are available:
                                               3
 1                    i.      First, to all costs incurred by the IRS in taking possession
 2 of and selling the defendant property;
 3                    ii.     Second, to the known lienholders:(1) U.S. Small
 4 Business Administration, as expressed in document number XX-XXXXXXX, filed on
 5   August 23, 1994;(2)James Yeramian, Clerk of the Governing Board, Mountains
 6 Recreation and Conservative Authority, as expressed in document number
 7 20131141559, filed on August 2, 2013; and (3) Mountains Recreation and
 8 !, Conservative Authority, as expressed in document number 20170055097, filed on
 9 'I January 13, 2017.
10                   iii.     Third, to the payment due under the terms ofthis
11   Judgment; and
12                   iv.      Fourth, any remainder to Claimant.
13         9.    The Court finds that there was reasonable cause for the institution of
14 this action. This consentjudgment shall be construed as a certificate of reasonable
15   cause pursuant to 28 U.S.C. § 2465.
16         10.   Each ofthe parties shall bear its own fees and costs in this action.
17
18 DATED: ~                    , 2019
19                                      THE H~1~TORABLE STEPHEN V. WILSON
                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
